Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161615(40)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ADULT LEARNING SYSTEMS – LOWER                                                                       Elizabeth T. Clement
  MICHIGAN, INC., BEACON SPECIALIZED                                                                   Megan K. Cavanagh,
  LIVING SERVICES, INC., CHS GROUP, LLC,                                                                                Justices
  COMMUNITY ALLIANCE OF
  SOUTHEASTERN MICHIGAN, COMMUNITY
  WORK OPPORTUNITIES, LLC,
  COMPREHENSIVE SERVICES FOR THE
  DEVELOPMENTALLY DISABLED, INC.,
  INI GROUP, LLC, MACOMB RESIDENTIAL
  OPPORTUNITIES, INC., PROGRESSIVE
  RESIDENTIAL SERVICES, INC., QUEST, INC.,
  RENAISSANCE COMMUNITY HOMES,
  SPECTRUM COMMUNITY SERVICES,
  and SYNOD RESIDENTIAL SERVICES,
             Plaintiffs-Appellants,
                                                                     SC: 161615
  v                                                                  COA: 346902
                                                                     Washtenaw CC: 18-000936-CK
  WASHTENAW COUNTY, WASHTENAW
  COUNTY BOARD OF COMMISSIONERS,
  and WASHTENAW COUNTY COMMUNITY
  HEALTH,
             Defendants-Appellees.
  _________________________________________/

  MCCORMACK, C.J.

         The motion to disqualify Chief Justice Bridget M. McCormack has been considered
  by Chief Justice McCormack and is DENIED for the reason that the plaintiffs-appellants
  have failed to establish grounds for her disqualification under MCR 2.003(C).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2020

                                                                               Clerk